The opinion of the Court was delivered by
Cheyes, J.
It has been long the established practice of this Court, not to require the adduction of the intermediate executions. In cases of personal estate, the execution under which the sale is made, is enough. In cases of real estate,1 the judgment must be superadded. The purchaser is not required to look into the regularity of the proceedings. The seal of the Court is evidence enough for him.2 Nor can objections of this nature be made by third persons, if the proceedings were clearly irregular. Jackson v. Bartlet, (8 John. Rep. 361.)
am therefore °f opinion the nonsuit should be set aside.
All the judges concurred.

 1 Bail. 514; 2 Strob. 220; Harp. 451.


 6 Rich. 492.